
	
		III
		112th CONGRESS
		2d Session
		S. RES. 504
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2012
			Mrs. Gillibrand (for
			 herself, Mr. Rubio,
			 Mr. Blumenthal, Mr. Kirk, Mr.
			 Schumer, Mr. Menendez,
			 Mr. Inhofe, Mr.
			 Kohl, Mr. Risch,
			 Mr. Lieberman, Mr. Brown of Massachusetts,
			 Mr. Wyden, Mrs.
			 Boxer, Mr. Cardin,
			 Ms. Mikulski, Mr. Levin, Mr.
			 Begich, Ms. Snowe,
			 Mr. Brown of Ohio,
			 Mr. Moran, Mrs.
			 Hutchison, Mr. Nelson of
			 Florida, Mr. Grassley,
			 Mr. Lee, Ms.
			 Landrieu, Mr. Barrasso,
			 Ms. Stabenow, Mr. Durbin, Mr.
			 Blunt, Mrs. Feinstein,
			 Ms. Ayotte, Mr.
			 Roberts, Mr. Casey, and
			 Mr. Boozman) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing support for the International
		  Olympic Committee to recognize with a minute of silence at the 2012 Olympics
		  Opening Ceremony the athletes and others killed at the 1972 Munich
		  Olympics.
	
	
		Whereas, in September 1972, in the midst of the Munich
			 Olympics, the core spirit of the Olympics was violated when members of the
			 Black September Palestinian terrorist group murdered eleven members of the
			 Israeli Olympic Team consisting of athletes, coaches, and referees;
		Whereas one West German police officer was also killed in
			 the terrorist attack;
		Whereas the international community was deeply touched by
			 the brutal murders at the Munich Olympics and memorials have been placed around
			 the world, including in Rockland County, New York, United States; Manchester,
			 United Kingdom; Tel Aviv, Israel; and Munich, Germany;
		Whereas the International Olympic Committee has an
			 obligation and the ability to fully and publicly promote the ideals embodied in
			 the Olympic Charter, which states, The goal of Olympism is to place
			 sport at the service of the harmonious development of humankind, with a view to
			 promoting a peaceful society concerned with the preservation of human
			 dignity.
		Whereas no opening ceremonies of any Olympics since 1972
			 have marked an official recognition of the terrorist attack that brutally
			 betrayed the vision of the Olympic Games; and
		Whereas the London Olympic Games in 2012 will mark four
			 decades since this act of terror took place without a full and public
			 commemoration of the gravity of this tragic event for all Olympians and all
			 humankind: Now, therefore, be it
		
	
		That the Senate—
			(1)should observe a
			 minute of silence to commemorate the 40th anniversary of the 1972 Munich
			 Olympics terrorist attack and remember those who lost their lives;
			(2)urges the
			 International Olympic Committee to take the opportunity afforded by the 40th
			 anniversary of the 1972 Munich Olympics terrorist attack to remind the world
			 that the Olympics were established to send a message of hope and peace through
			 sport and athletic competition; and
			(3)urges the
			 International Olympic Committee to recognize with a minute of silence at the
			 2012 Olympics Opening Ceremony those who lost their lives at the 1972 Munich
			 Olympics in an effort to reject and repudiate terrorism as antithetical to the
			 Olympic goal of peaceful competition.
			
